FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                       October 21, 2013

                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
ANTONIO DWAN WILLIAMS,

             Petitioner − Appellant,

v.                                                         No. 13-1353
                                                  (D.C. No. 1:13-CV-02146-LTB)
MR. FAUCLK, Warden; THE STATE                                (D. Colo.)
OF COLORADO; JOHN W. SUTHERS,
Attorney General of the State of
Colorado,

             Respondents − Appellees.


           ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before HOLMES, MATHESON, and PHILLIPS, Circuit Judges.


      Antonio Dwan Williams, a Colorado prisoner proceeding pro se, seeks a

certificate of appealability (COA) to appeal the district court’s dismissal of his

28 U.S.C. § 2254 application as an unauthorized second or successive application.

See 28 U.S.C. § 2244(b)(2), (3). We deny a COA and dismiss this matter.

      Mr. Williams was convicted of murder and sentenced to life without parole.

He filed two § 2254 applications in federal court, one in 2011 and one in 2012. The


*
       This order is not binding precedent except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
2011 application asserted that he was falsely arrested due to a defective arrest

warrant. The district court denied relief on the ground of procedural default, and

Mr. Williams did not appeal. The 2012 application alleged that counsel was

ineffective in failing to challenge the arrest warrant. The district court dismissed it as

an unauthorized second or successive § 2254 application. Instead of appealing,

Mr. Williams filed a motion to authorize the claim, which this court denied.

See In re Williams, No. 12-1383 (10th Cir. Oct. 9, 2012) (unpublished order).

      In 2013, Mr. Williams filed in this court a motion for authorization of “a claim

that his sentence was illegally imposed based on the defective arrest warrant.”

In re Williams, No. 13-1312, at 2 (10th Cir. July 30, 2013) (unpublished order). He

admitted, however, that his claim did not rely on new law or new evidence. See id. at

3. Accordingly, this court denied authorization. See id.; 28 U.S.C. § 2244(b)(2)

(setting forth standards for successive applications). Ignoring this decision,

Mr. Williams immediately filed in the district court the § 2254 application underlying

this appeal, in which he again asserted that his sentence was illegal because of a false

arrest due to a defective arrest warrant. The district court dismissed it as an

unauthorized second or successive § 2254 application.

      To appeal the dismissal, Mr. Williams must secure a COA. To do so, he must

show “that jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Slack v.


                                           -2-
McDaniel, 529 U.S. 473, 484 (2000). But the district court was inarguably correct in

its procedural ruling.

      The 2013 application is a second or successive application. As both the

district court and this court have explained to Mr. Williams, Congress has placed

strict limitations on second or successive § 2254 applications, requiring that they be

authorized by this court before proceeding in the district court, see 28 U.S.C.

§ 2244(b)(3), and that they be authorized only under limited circumstances, see id.

§ 2244(b)(2). The district court did not have jurisdiction to reach the merits of the

underlying claim, and under these circumstances no reasonable jurist could debate

the decision to dismiss the application. See In re Cline, 531 F.3d 1249, 1251-52

(10th Cir. 2008) (per curiam).

      Mr. Williams’s motion for leave to proceed without prepayment of fees and

costs is granted. The application for COA is denied and this matter is dismissed. As

discussed above, this court twice has determined that Mr. Williams cannot proceed

with habeas claims arising out of the allegedly defective arrest warrant. We warn

him that he may be subject to sanctions if he files another motion for authorization or

appeal attempting to challenge his conviction on such grounds.


                                                Entered for the Court



                                                ELISABETH A. SHUMAKER, Clerk



                                          -3-